Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan Gleitz on 02/05/2021.
The application has been amended as follows: 
Claims 3 and 15 (cancelled)

Claim 1 (currently amended)
 A toilet, comprising:
a bowl;
a trapway fluidly connected to the bowl at a trapway inlet and extending downstream from the bowl, the trapway comprising an up-leg and a down-leg extending downstream from the up-leg; and
a passage fluidly connected to the trapway downstream from the trapway inlet, the passage configured to allow ambient air from outside the toilet to pass therethrough toward the trapway,
wherein an inlet of the passage is disposed in the bowl at a height above an upper edge of the trapway inlet.

Claim 12 (currently amended)
 A toilet, comprising:
a pedestal, comprising:
a bowl;
a sump formed at a lower end of the bowl; and
a trapway fluidly connected to the sump at a trapway inlet and extending downstream from the sump; and
a passage fluidly connected to the trapway downstream from the trapway inlet, the passage configured to allow ambient air to pass therethrough toward the trapway as a result of a pressure differential between the trapway and an environment surrounding the toilet,
wherein an inlet of the passage is disposed in the bowl at a height above an upper edge of the trapway inlet.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest, singularly or an obvious combination of a toilet bowl having a passage fluidly connected to the trapway downstream from the trapway inlet where the passage is configured to allow ambient air from outside the toilet to pass through toward the trapway and where an inlet of the passage is disposed in the toilet bowl at a height above an upper edge of the trapway inlet.  Managing the introduction of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI BAKER whose telephone number is (571)272-4971.  The examiner can normally be reached on Monday thru Friday: 9 am - 6 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LORI L BAKER/Primary Examiner, Art Unit 3754